DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, the recitation “the metal” lacks antecedent basis. It is suggested “a metal” be used, or change the dependency of claim 11 to claim 10, which refers to “a metal.”
	Regarding claim 15, the recitation “includes reaction chamber” is lacking an article, and thus lacks antecedent basis.  It is suggested “includes a reaction chamber” be recited.  Claims 16-20 are rejected for their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-9 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Taguchi (CN105716225).
	Regarding claim 1, Taguchi discloses (see Fig. 2-3) a reaction chamber comprising: a block (heating block 231) of a material comprising a heat source (see heater insertion hole  231H, in which a heater is inserted) positioned in a central location and a continuous channel (inner flow channel 231R) comprising an inlet (inlet 231a) positioned at a first peripheral area of the block and an outlet (outlet 231b) positioned at a second peripheral area of the block, wherein the channel comprises a serpentine path (see path thereof) from the inlet past the centrally located heat source to the outlet.  
	Regarding claim 2, Taguchi discloses the limitations of claim 1, and Taguchi further discloses the block is substantially cylindrical (preheating block is generally cylindrical – Page 23). 
Regarding claim 5-8, Taguchi discloses the limitations of claim 1, and Taguchi further discloses the heat source is configured to heat the central location to a conversion temperature of a first gas, the gas conversion temperature decomposes ozone, the gas conversion temperature comprises a temperature above about 170°C, the gas conversion temperature does not decompose SO2.  
The recitations: “the heat source is configured to heat the central location to a conversion temperature of a first gas, the gas conversion temperature decomposes ozone, the gas conversion temperature comprises a temperature above about 170°C are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Taguchi discloses all of the structural limitations of the claims and is capable of operating in such a manner. 
Regarding claim 9, Taguchi discloses the limitations of claim 1, and Taguchi further discloses the block is substantially solid  (heating block 231).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (CN105716225) in view of Klein (US20140261700).
Regarding claim 3, Taguchi teaches the limitations of claim 1, and Taguchi does not teach the block comprises a ratio of a volume of the material to a volume of the channel of about 2.8:1.
	Klein, directed to a fluid heater, teaches the ratio of the volume of the material and the volume of the channel may be optimized, in order to achieve a high thermal conductivity (¶[0065]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taguchi to a ratio of a volume of the material to a volume of the channel of about 2.8:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II). 
Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (CN105716225).
Regarding claim 4, Taguchi teaches the limitations of claim 1, and does not teach the channel comprises about 21 square inches of surface area.  
Taguchi further teaches the heat transfer surface area may be optimized by adjusting the length, to reach the desired degree of heating (Page 22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taguchi to include the channel comprises about 21 square inches of surface area, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 12, Taguchi teaches the limitations of claim 1, and does not teach the block comprises a dimension of about 1.5" high by 1.6" wide.  While the reference does not explicitly disclose the specific thickness of the reactor vessel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the reaction chamber, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that when determining the size of the fluid heater, one must balance cost, size, and the heat transfer requirements, among other design considerations, which is noted by Taguchi (see Page 16).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (CN105716225) in view of Bablouzian (US3477644).
Regarding claims 10-11, Taguchi teaches the limitations of claim 1, and Taguchi does not teach the material comprises a metal, the metal comprises stainless steel.  
Bablouzian teaches the material comprises a metal, the metal comprises stainless steel (stainless steel – Col. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taguchi to include the stainless steel of Bablouzian, in order to provide a material of good heat transfer and able to retain is structural strength (Col. 3, lines 0-10). 
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (CN105716225) in view of French (US3622403). 
	Regarding claims 13-14, Taguchi teaches the limitations of claim 1, and Taguchi does not teach the channel comprises a rough internal surface, the rough internal surface comprises features of at least 10 microns in height.
French teaches the channel comprises a rough internal surface, the rough internal surface comprises features of at least 10 microns in height (see 0.002 inches, or approx.. 50 microns, thus falling within the claimed range, Col. 3, lines 30-40).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taguchi to include the roughness of French, in order to improve heat transfer (Col. 2, lines 65-70). 
Claim(s) 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi (WO2014162537) in view of Taguchi (CN105716225).
Regarding claim 15, Taguchi teaches an analyzer (gas analyzer – Fig. 1-2), comprising: an air monitor (see elements of gas analyzer 100 in communication with processing unit 61 – Fig. 1-2)  that includes reaction chamber (gas heating unit 44).
Higashi is silent to the reaction chamber constructed of a block of a material comprising a heat source positioned in a central location and a continuous channel comprising an inlet positioned at a first peripheral area of the block and an outlet positioned at a second peripheral area of the block, wherein the channel comprises a serpentine path from the inlet past the centrally located heat source to the outlet.
	Taguchi discloses (see Fig. 2-3) a reaction chamber comprising: a block (heating block 231) of a material comprising a heat source (see heater insertion hole  231H, in which a heater is inserted) positioned in a central location and a continuous channel (inner flow channel 231R) comprising an inlet (inlet 231a) positioned at a first peripheral area of the block and an outlet (outlet 231b) positioned at a second peripheral area of the block, wherein the channel comprises a serpentine path (see path thereof) from the inlet past the centrally located heat source to the outlet. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Higashi to include the reaction chamber of Taguchi, in order to provide a gas heater (Page 24) that is able to realize miniaturization, can be manufactured at low cost, and provides stable heating (Page 22).
Regarding claim 17, Higashi teaches the limitations of claim 15, and Taguchi further teaches the heat source (heater of 231H) is configured to heat the central location to a conversion temperature of a first gas, the gas conversion temperature comprises a temperature above about 170C.
The recitations: “the heat source is configured to heat the central location to a conversion temperature of a first gas” and “the gas conversion temperature comprises a temperature above about 170C” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Higachi as modified teaches all of the structural limitations of the claims and is capable of operating in such a manner. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi (WO2014162537) in view of Taguchi (CN105716225) and Klein (US20140261700).
Regarding claims 16, Higashi teaches the limitations of claim 15, and Higashi does not teach the block comprises a ratio of a volume of the material to a volume of the channel of about 2.8:1.
	Klein, directed to a fluid heater, teaches the ration of the volume of the material and the volume of the channel may be optimized, in order to achieve a high thermal conductivity (¶[0065]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Higashi to a ratio of a volume of the material to a volume of the channel of about 2.8:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II). 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi (WO2014162537) in view of Taguchi (CN105716225) and Bablouzian (US3477644).
Regarding claims 19, Higashi teaches the limitations of claim 15, and Higashi does not teach the material comprises a metal.  
Bablouzian teaches the material comprises a metal (stainless steel – Col. 3, lines 0-10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Higashi to include the stainless steel of Bablouzian, in order to provide a material of good heat transfer and able to retain is structural strength (Col. 3, lines 0-10). 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi (WO2014162537) in view of Taguchi (CN105716225) and French (US3622403). 
	Regarding claim 20, Higashi teaches the limitations of claim 15, and Higashi does not teach the channel comprises a rough internal surface.
French teaches the channel comprises a rough internal surface  (Col. 3, lines 30-40).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Higashi to include the roughness of French, in order to improve heat transfer (Col. 2, lines 65-70). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763